Citation Nr: 1308776	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine compression fracture prior to February 24, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine compression fracture since February 24, 2009.

3.  Entitlement to an initial compensable evaluation for lumbar spine degenerative disc disease.

3.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity neurological impairment.

4.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity neurological impairment.

5.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity neurological impairment.

6.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity neurological impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to November 1993 and from January 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

Surgery on the cervical spine was conducted in February 2009.  For reasons set forth below, the issue of the rating for the disorder is divided before and after the surgery.

The issue of entitlement to an evaluation in excess of 10 percent for cervical spine compression fracture since February 24, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 

FINDINGS OF FACT

1.  Prior to February 24, 2009, the Veteran's cervical spine disability was not manifested by forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.

2.  At no time during the appeal period has the Veteran's lumbar disc disease been manifested by forward flexion 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; or incapacitating episodes having a total duration of at least one week during a 12-month period.

3.  Prior to January 29, 2010, the Veteran's right upper extremity neurological impairment was manifested by symptoms consistent with moderate incomplete paralysis of the middle radicular nerve group; it was not manifested by severe incomplete paralysis or complete paralysis.

4.  Since January 29, 2010, the Veteran's right upper extremity neurological impairment has been manifested by symptoms consistent with mild incomplete paralysis of the middle radicular nerve group; it has not been manifested by moderate or severe incomplete paralysis or complete paralysis.

5.  At no time during the appeal period has the Veteran's left upper extremity neurological impairment been manifested by moderate or severe incomplete paralysis or complete paralysis of the ulnar nerve.

6.  At no time during the appeal period has the Veteran's right lower extremity neurological impairment been manifested by moderate or severe incomplete paralysis or complete paralysis of the external popliteal nerve.

7.  At no time during the appeal period has the Veteran's left lower extremity neurological impairment been manifested by moderate or severe incomplete paralysis or complete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2009, the criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected cervical spine compression fracture were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5241 (2012).

2.  The criteria for an initial compensable evaluation for the Veteran's service-connected lumbar disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2012).

3.  Prior to January 29, 2010, the criteria for an initial evaluation of 30 percent, but no higher, for the Veteran's service-connected right upper extremity neurological impairment have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8511 (2012).

4.  Since January 29, 2010, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected right upper extremity neurological impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8511 (2012).

5.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected left upper extremity neurological impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Codes 8515, 8516 (2012).

6.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected right lower extremity neurological impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8521 (2012).

7.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected right lower extremity neurological impairment have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these increased rating claims would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  

The Board finds that the examinations are adequate to make a determination on the issues on decided herein.  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment as well as to provide a medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  During each VA examination, the Veteran has been given the opportunity to provide a history of his disability, including its effects on his daily life.  As such, the Board finds that the relevant evidence necessary to provide an adequate examination was available to the various VA examiners and there is no prejudice in the unavailability of his claims file during the July 2010 examination.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for cervical spine compression fracture, thoracolumbar spine disability, and upper and lower extremity neurological impairment.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


Spine Regulations

The Veteran's cervical spine fracture has been rated as 10 percent disabling and his lumbar disc disease has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Peripheral Nerve Regulations

The Veteran's right upper extremity neurological impairment has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8511, for paralysis of the middle radicular group.   

Under Diagnostic Code 8511, a 20 percent evaluation is prescribed for mild incomplete paralysis of the middle radicular group of both the major and minor extremities.  Moderate incomplete paralysis of the middle radicular group warrants a 30 percent evaluation for the minor extremity and a 40 percent evaluation for the major extremity.  Severe incomplete paralysis of the middle radicular group warrants a 40 percent evaluation for the minor extremity and a 50 percent evaluation for the major extremity.  A maximum 60 or 70 percent evaluation is assigned for complete paralysis of the middle radicular group of the minor or major extremity, respectively, with adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  38 C.F.R. § 4.124a, Diagnostic Code 8511. 

The Veteran's left upper extremity neurological impairment has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.  
   
Under Diagnostic Code 8515, a 10 percent evaluation is prescribed for mild incomplete paralysis of the median nerve of both the major and minor extremities.  Moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major extremity.  Severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor extremity and a 50 percent evaluation for the major extremity.  A maximum 60 or 70 percent evaluation is assigned for complete paralysis of the median nerve of the minor or major extremity, respectively, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble fixation of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Veteran's right and left lower extremity neurological impairments have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521, for paralysis of the external popliteal nerve (common peroneal).  

Under Diagnostic Code 8521, a 10 percent evaluation is assigned for mild incomplete paralysis of the external popliteal nerve.  Higher 20 and 30 percent evaluations are assigned for incomplete paralysis that is moderate or severe, respectively.  A maximum 40 percent evaluation is assigned for complete paralysis of the external popliteal nerve with foot drop and slight droop of the first phalanges of all the toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes is lost; abduction of the foot is lost, adduction is weakened; anesthesia covers the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Furthermore, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012). 

In considering the Veteran's claim for higher evaluations for his service-connected upper extremity neurological impairment, the Board observes that the Veteran is left-handed as indicated in the September 2007 VA examination.  The criteria for a major (dominant) extremity thus apply for the left upper extremity.  See 38 C.F.R. § 4.68. 


Medical Evidence

The Veteran underwent VA examination in September 2007 at which time the Veteran complained of daily severe pain in the neck described as a burning pain as well as intermittent radiation of tingling/electrical shocks down his bilateral arms.  The Veteran reported constant bilateral hand/finger numbness as well neck stiffness and bilateral neck and right more than left arm weakness.  The Veteran reported that medication helped but did not eliminate pain and burning feelings.  The Veteran also reported daily back pain with intermittent radiation of pain, numbness, and tingling into his right leg to his right foot.  The Veteran did not report stiffness, but did report weakness.  The Veteran reported one epidural steroid injection in January 2007 which did not help the pain.  

Inspection of the spine revealed normal spine, limbs, posture, position of the head, curvatures of the spine, symmetry in appearance, and limping gait.  Physical examination demonstrated cervical spine flexion with pain from 30 to 40 degrees, normal extension to 45 degrees, left and right lateral flexion with pain from 30 to 45 degrees, and left and right lateral rotation with pain at 80 degrees.  The thoracolumbar spine demonstrated normal flexion to 90 degrees, extension with pain at 30 degrees, and left and right lateral flexion and left and right lateral rotation with pain from 20 to 30 degrees.  Cervical and thoracolumbar spines were painful on motion but were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  There were no spasms, postural abnormalities, ankylosis, or abnormality of musculature of either spine.  The cervical spine did have tenderness and right upper extremity 3-4/5 weakness.  

Neurological examination demonstrated deep tendon reflexes of 1+ in the bilateral upper extremities and 2+ in the bilateral lower extremities.  Sensation was normal to monofilament in upper extremities and diminished to monofilament in L5/S1 distribution in RLW.  There were no incapacitating episodes reported.    

VA treatment record dated November 27, 2007 noted that the Veteran was referred to neurology clinic for further evaluation of progressive pain, weakness, and numbness in bilateral upper extremities, right greater than left.  The Veteran reported worsened weakness with exertion in right upper extremity over two months, periodic shooting pain down bilateral upper extremities and right lower extremity, and episodic tightness of neck and shoulders.  The Veteran denied weakness of left upper extremity, saddle anesthesia, and change in urinary and bowel habits.  The Veteran reported that burning/neuropathic pain had improved some on Neurontin but had worsened after running out of Neurontin two months prior.

Neurologic examination demonstrated motor strength 4/5 right deltoid, supraspinatus, biceps, brachioradialis, triceps otherwise 5/5 throughout; decreased bulk right shoulder and arm; no drift.  Sensory examination demonstrated patchy decreased pinpoint and light touch in C4, C5, C6 distribution in right upper extremity; no extinction to DSS; no objective sensory loss in lower extremities.  Deep tendon reflexes were 3+ biceps/triceps/brachioradialis/patella/Achilles bilaterally; pectorals and suprapatellars present bilaterally; no cross adductor spread; toes mute on plantar reflex bilaterally.  Coordination was within normal limits bilaterally.  The Veteran had an antalgic gait; he could tandem with difficulty.  There was a negative Romberg.  

Assessment was history of cervical and lumbar injuries with likely polyradiculopathy versus myelopathy versus polyneuropathy.  No acute change in patient's symptoms.  Neurontin was restarted, an MRI of the cervical and lumbar spines was ordered, and an EMG/NCS of the right arm was ordered.

On January 11, 2008, the Veteran reported no changes in his numbness, pain, and weakness symptoms constant numbness in both hands and electric shock-like sensation going down both arms off and on, power in left arm weak since operation, constant mild burning in lower back radiating down right leg off and on.  The Veteran denied worsening of symptoms and noted that medications help the symptoms.  Physical examination demonstrated deep tendon reflexes 2+, power in extremities within normal limits except slight decrease in right arm.  On monofilament examination in hands, the Veteran reported that in each finger, it felt different.  There was a slight decreased hand grip in the right hand.  The Veteran's back was nontender, and straight leg raising test was negative.    

A February 1, 2008, neurology consultation report notes that nerve conduction and EMG demonstrated ulnar motor neuropathy, axonal type, across left wrist and elbow and radiculopathy in C5 distribution on the right.

On June 13, 2008, the Veteran presented for follow up for pain, weakness, and numbness in bilateral upper extremities right greater than left and low back pain.  The Veteran reported that the burning/neuropathic pain had not significantly improved on Neurontin and that his sleep was impaired.  The Veteran reported some improvement in frequency and duration of low back tightness with Baclofen and naproxen.  Neurological examination was essentially the same as in November 2007 except that deep tendon reflexes were 4+ at Achilles bilaterally with 1-2 beats of clonus; pectorals and suprapatellars were present bilaterally; there was no cross adductor spread; and toes were mute on plantar reflex bilaterally.  

On July 2, 2008, the Veteran presented for neurosurgery consultation with complaints of persistent diffuse right and left arm numbness and tingling, right leg burning pain mostly on the lateral aspect, persistent right deltoid weakness, and clumsiness of the hands and decreasing dexterity bilaterally.  Physical examination demonstrated 4+/5 right deltoid and full power elsewhere, no clonus, deep tendon reflexes 2+, mildly decreased sensation in patchy distribution in all four extremities. Assessment was complicated prior medical history involving Veteran's spine now with persistent symptoms that were mostly sensory in nature although they did not fit a dermatomal distribution.  The neurosurgery resident noted that MRI of the lumbar spine revealed a bulging disc causing foraminal stenosis left greater than right at L3-4, which does not explain mostly right-sided symptoms.  It was also noted that the Veteran had a large osteophyte complex in his cervical spine at the previously-operated level which was causing moderate cervical canal stenosis and which could explain his recent clumsiness and partly explain his sensory symptoms.  The resident noted, however, that due to the anterior plate hardware, the MRI images were obscured and the effect of the complex on the spine and nerve roots would not be appreciated.

On September 16, 2008, the Veteran reported that his burning/neuropathic pain had not significantly improved on Amitriptyline although his sleep had improved and that he had had some improvement in frequency and duration of low back tightness with Baclofen although he had to discontinue use of naproxen secondary to a GI bleed.  

On October 16, 2008, the Veteran presented to neurosurgery clinic with report of persistent right deltoid weakness as well as bilateral hand and finger numbness and weakness.  The Veteran reported being clumsy with his hands and all fingers as well as having difficulty with activities of daily living.  The Veteran denied any significant change since his last visit and also denied bowel or bladder dysfunction.  Neurological examination demonstrated motor strength 4+/5 deltoid and full power elsewhere; sensation decreased at bilateral C6/C7/C8 and left L5/S1 dermatomes only.  Deep tendon reflexes were 2+ in bilateral upper extremities and at the ankles bilaterally but 3+ at the knee jerk.  Toes were equivocal bilaterally; Hofmann R+/L; and clonus was negative.  Assessment was radicular symptoms as well as myelopathy.  CT myeleogram revealed multilevel degenerative changes with nerve compression.  C3/C4 bilateral laminectomies and right C4/C5, bilateral C5/C6, and left C6C7 foraminotomies were recommended mainly to prevent further neurological deterioration.  

On December 15, 2008, the Veteran presented for EMG/NCV consultation for lumbar radiculopathy symptoms.  Impression was that there was no electrodiagnostic evidence of lumbar radiculopathy in the legs.

A February 22, 2009 neurosurgery history and physical note indicates that the surgeries recommended were offered to attempt to treat symptoms of radiculopathy and that it was unlikely that weakness would improve though deterioration could possibly be prevented.

On February 24, 2009, the Veteran underwent bilateral C3/C4 laminectomies and right C3/C4, right C4/C5, and bilateral C5/6 foraminotomies.

On April 13, 2009, the Veteran presented at neurosurgery clinic with report of stable symptoms since surgery of mild numbness and weakness of right upper extremity and primary complaint of decreased range of motion of neck particularly with lateral rotation to both sides.  The chief of neurosurgery noted that persistence of symptoms was expected given largely prophylactic nature of surgery.

The Veteran underwent VA examination on April 16, 2009 at which time he reported that his neck was still uncomfortable following surgery and that the mobility had not returned to pre-surgical status.  The Veteran reported that he still had numbness in his hands and that the weakness was about the same.  The Veteran reported constant pain 4/10 with movement over surgical site with burning sensation down right arm and tightness in the neck.  The Veteran also reported fatigue with light yard work such as raking, lack of endurance, stiffness with any activity 5-10 minutes, soreness after repetitive motion.  The Veteran reported no weakness per se but that carrying objects bothered his right arm such as carrying laundry, raking for more than 5 minutes, holding cordless drill.  The Veteran reported flare-ups with bad weather with severity of 5-6/10 once a day for few hours duration.

Physical examination of the cervical spine demonstrated forward flexion from zero to 15 degrees, extension from zero to 40 degrees, left and right lateral flexion from zero to 20 degrees, and left and right lateral rotation from zero to 45 degrees.  Range of motion was limited by pain.  There was mild guarding, no gross evidence of spasm, weakness, tenderness, and no gross postural abnormalities.  The examiner noted that the Veteran had not reached maximal improvement and suggested re-evaluation in 9 to 12 months.  

On May 6, 2009, the Veteran presented with complaints of stiff neck and decreased range of motion.  The Veteran rated his neck pain as a 2/10 and reported numbness radiating down the bilateral upper extremities to the fingertips of his hands.  Physical examination demonstrated cervical flexion to 25 degrees, cervical lateral flexion bilaterally to 15 degrees, and cervical rotation right to 50 degrees and left to 35 degrees.  Strength testing revealed 4+/5 in cervical flexion, extension, lateral flexion bilaterally, rotation bilaterally, elbow extension on the right, and wrist flexion; shoulder flexion was 4/5 on the right and 5/5 on the left, elbow extension and wrist flexion on the left were 5/5.  The Veteran experienced pain with palpation of the left upper trapezius, and there was a lump the size of a ping pong ball in the area of the left upper trapezius.

On January 5, 2010, physical examination demonstrated deep tendon reflexes 2+, power in extremities within normal limits except slightly decrease in right arm, and slight decreased hand grip in the right hand.  

On January 29, 2010, the Veteran presented with complaints of occasional shooting pain from the lumbar spine down to his right leg going to the right knee.  The Veteran denied numbness, weakness, and tingling.  Motor examination demonstrated 5/5 strength in muscles of all extremities.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, triceps, and Achilles and 3+ bilaterally in the patellar.  Babinski was down bilaterally; Hoffman's sign was absent.  Coordination examination showed that fine finger movements were intact bilaterally, rapid alternating movements were intact bilaterally, heel to shin was normal, and that the Veteran had a normal tandem gait but used a cane.  The finger to nose movement showed questionable dysmetria on the right upper extremity.  Sensory examination was intact to light touch, vibration, temperature, and propioception of the upper and lower extremities bilaterally.  

On March 15, 2010, the Veteran complained of back pain at rest rated a 2-3/10 which felt "deep" and "warm."  The Veteran said if he walked for 15 minutes or sat for longer than 15 minutes, the pain level increased to a 3-4/10.  On examination, the Veteran had slightly rounded shoulders, protracted scapulae, slightly winging scapulae, flattened kyphosis, "iliac crest/PSIS/ASIS all high on the L."  Lumbar flexion was within full limits with pain, extension was grossly within full limits with pain, rotation was within full limits bilaterally with no pain, and lateral flexion was 4.5 inches on the right and 3.5 inches on the left with pain.  The Veteran experienced discomfort with palpation of the left lumbar paraspinals.  Slump test showed no pain or radicular symptoms; long sit test showed left lower extremity even to short; and passive straight leg raise showed a pulling sensation in the back.  
The Veteran also complained of tingling and numbness radiating from his back down to the lateral aspect of the right lower extremity to the foot.  The Veteran also complained of a "hot spot" in the left calf and another "hot spot" which moved around in the right lower extremity.  Strength testing revealed hip flexion 4/5 on the right and 4+/5 on the left; knee extension 5/5; knee flexion bilaterally 4+/5; toe walk bilaterally 5/5; and heel walk bilaterally 4/5.  Neurology testing demonstrated patella reflex bilaterally 3+, Achilles reflex bilaterally 2+, and diminished sensation to light touch in the L4, L5, S1, and S2 dermatomes of the right lower extremity.      

On May 7, 2010, motor examination demonstrated 5/5 strength in muscles of all extremities.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, triceps, and Achilles and 3+ bilaterally in the patellar.  Babinski was down bilaterally; Hoffman's sign was absent.  Coordination examination showed that fine finger movements were intact bilaterally, rapid alternating movements were intact bilaterally, heel to shin was normal, and that the Veteran had a normal tandem gait but used a cane.  The finger to nose movement showed questionable dysmetria on the right upper extremity.  Sensory examination showed patchy decrease at left lower extremity lateral aspect of shin.  Vibration, temperature, and propioception of the upper and lower extremities were intact bilaterally.

The Veteran underwent VA peripheral nerves examination on July 27, 2010, at which time he reported mild numbness and weakness of his upper extremities, right greater than left.  The Veteran denied any pain at rest.  He reported flare-ups of numbness and weakness of right upper extremity at least a few times a day aggravated by physical and strenuous activities at home.  Alleviating factor included lying in recliner and taking medication.  The Veteran reported paresthesias, dyesthesias bilaterally.  The Veteran reported that he was able to do yard work, cook, and drive but had difficulty with strenuous physical activity, lifting laundry and objects over 10 pounds, as well as doing carpentry work at home.  The Veteran reported numbness of arm and fingers.  The examiner identified that the nerves involved were likely C4-C5.  

Physical examination of the upper extremities demonstrated that vibration, temperature, and propioception were intact.  Motor strength was 5/5 both left bilaterally in the trapezius, deltoids, triceps, and biceps.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, and triceps.  The examiner noted that finger to nose showed questionable dysmetria on the right upper extremity.  Impression was likely mild C5 radiculopathy and mild to moderate functional impairment during exertional activities.  

Cervical Spine

In order for an increased evaluation to be warranted for the Veteran's service-connected cervical spine disability, the evidence must show forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks eek during a 12-month period.

The Board has reviewed all the medical evidence pertaining to the Veteran's service-connected cervical spine compression fracture.  

At the September 2007 VA examination, spine flexion was to 40 degrees and combined range of motion was 335 degrees.  There were no spasms, postural abnormalities, ankylosis, or abnormality of musculature.  There were no incapacitating episodes reported.  

The Board notes that there are no other clinical records prior to February 24, 2009 which provide detailed findings with respect to the Veteran's cervical spine functioning.  Thus, prior to February 24, 2009, the Veteran's cervical spine disability did not approach the severity contemplated for a rating higher than 10 percent as it was not manifested by forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.  These symptoms were clearly not demonstrated by the record prior to February 24, 2009. 

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-207.  The September 2007 VA examiner noted that although the cervical spine was painful on motion, it was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, an evaluation in excess of 10 percent prior to February 24, 2009, is not warranted for the Veteran's cervical spine compression fracture. 

Lumbar Spine

In order for an increased evaluation to be warranted for the Veteran's service-connected lumbar spine disability, the evidence must show forward flexion 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; or incapacitating episodes having a total duration of at least one week during a 12-month period.
 
The Board has reviewed all the medical evidence pertaining to the Veteran's service-connected lumbar disc disease.  

At the September 2007 VA examination, the thoracolumbar spine demonstrated normal flexion to 90 degrees, extension with pain at 30 degrees, and left and right lateral flexion and left and right lateral rotation with pain from 20 to 30 degrees.  The thoracolumbar spine was painful on motion but was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  There were no spasms, postural abnormalities, ankylosis, or abnormality of musculature of either spine.  

In March 2010, lumbar flexion was within full limits with pain, extension was grossly within full limits with pain, rotation was within full limits bilaterally with no pain, and lateral flexion was 4.5 inches on the right and 3.5 inches on the left with pain.  

VA treatment records indicate that in January 2008, physical examination demonstrated that the Veteran's back was nontender.    

The Board notes that there are no other clinical records which provide detailed findings with respect to the Veteran's lumbar spine functioning.  Thus, at no time during the appeal period has the Veteran's lumbar spine disability approached the severity contemplated for a compensable evaluation as it was not manifested by forward flexion 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; or incapacitating episodes having a total duration of at least one week during a 12-month period.  These symptoms are clearly not demonstrated by the record. 

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-207.  The September 2007 VA examiner noted that although the lumbar spine was painful on motion, it was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation.  Accordingly, a compensable evaluation is not warranted for the Veteran's lumbar disc disease. 

Right Upper Extremity

In light of the evidence of record, the Board finds that prior to January 29, 2010, the Veteran's right upper extremity neurological impairment was comparable to moderate, incomplete paralysis of the external popliteal nerve.  Since January 2010, however, the Veteran's right upper extremity neurological impairment was comparable to mild, incomplete paralysis of the middle radicular nerve group.  

At the September 2007 VA examination, neurological examination demonstrated deep tendon reflexes of 1+ in the bilateral upper extremities, sensation was normal to monofilament in upper extremities. 

VA treatment records indicate that in November 2007, neurologic examination demonstrated motor strength 4/5 right deltoid, supraspinatus, biceps, brachioradialis; decreased bulk right shoulder and arm; patchy decreased pinpoint and light touch in C4, C5, C6 distribution in right upper extremity; deep tendon reflexes were 3+ biceps/triceps/brachioradialis bilaterally.  

In January 2008, physical examination demonstrated deep tendon reflexes 2+, power in extremities within normal limits except slight decrease in right arm, and a slight decreased hand grip in the right hand.  

EMG in February 2008 demonstrated ulnar motor neuropathy, axonal type, across left wrist and elbow and radiculopathy in C5 distribution on the right.  

In June 2008, neurologic examination was essentially the same as in November 2007.  

In June 2008, physical examination demonstrated 4+/5 right deltoid and full power elsewhere, no clonus, deep tendon reflexes 2+, mildly decreased sensation in patchy distribution in upper extremities.  

In October 2008, neurological examination demonstrated motor strength 4+/5 deltoid and full power elsewhere; sensation decreased at bilateral C6/C7/C8 and left L5/S1 dermatomes only.  Deep tendon reflexes were 2+ in bilateral upper extremities.  

In April 2009, the Veteran reported stable symptoms since surgery of mild numbness and weakness of right upper extremity.  At the April 2009 VA examination, the Veteran reported that he still had numbness in his hands and that the weakness was about the same.  

In May 2009, physical examination demonstrated strength of 4+/5 in cervical flexion, extension, lateral flexion bilaterally, rotation bilaterally, elbow extension on the right, and wrist flexion; shoulder flexion was 4/5 on the right and 5/5 on the left, elbow extension and wrist flexion on the left were 5/5.  

In January 2010, physical examination demonstrated deep tendon reflexes 2+, power in extremities within normal limits except slightly decrease in right arm, and slight decreased hand grip in the right hand.  Motor examination demonstrated 5/5 strength in muscles of upper extremities.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, triceps, and Achilles and 3+ bilaterally in the patellar.  Coordination examination showed that fine finger movements were intact bilaterally, rapid alternating movements were intact bilaterally, heel to shin was normal, and that the Veteran had a normal tandem gait but used a cane.  The finger to nose movement showed questionable dysmetria on the right upper extremity.  Sensory examination was intact to light touch, vibration, temperature, and propioception of the upper and lower extremities bilaterally.  

In May 2010, motor examination demonstrated 5/5 strength in muscles of upper extremities.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, and triceps.  Coordination examination showed that fine finger movements were intact bilaterally; rapid alternating movements were intact bilaterally; heel to shin was normal; and finger to nose movement showed questionable dysmetria on the right upper extremity.  Sensory examination showed vibration, temperature, and propioception of the upper extremities were intact bilaterally.

At the July 2010 VA examination, physical examination of the upper extremities demonstrated that vibration, temperature, and propioception were intact.  Motor strength was 5/5 both left bilaterally in the trapezius, deltoids, triceps, and biceps.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, and triceps.  The examiner noted that finger to nose showed questionable dysmetria on the right upper extremity.  Impression was likely mild C5 radiculopathy and mild to moderate functional impairment during exertional activities.  

Thus, an evaluation in excess of 30 percent is warranted prior to January 29, 2010 and an evaluation of 20 percent is warranted since January 29, 2010 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8511.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, the findings consist of consistent clinical evidence of decreased motor strength in his right upper extremity prior to January 29, 2010, and normal reflexes, normal motor strength, and normal sensory function in his right upper extremity since January 29, 2010.

At no time during the appeal period was a disability evaluation higher than 30 percent warranted for the Veteran's right upper extremity.  As noted above, the Veteran is left handed; and as such, his right arm is considered the minor extremity.  In addition, the Veteran's right arm neurological impairment has not been considered severe.  Although the Board recognizes that prior to January 29, 2010, the Veteran had demonstrable motor strength loss; motor strength has never been less than 4/5 and decrease in right arm/hand strength has never been characterized as more than slight.  Thus, manifestations expected for severe nerve impairment have not been present at any time during the appeal period. 

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, evaluations in excess of the 30 percent evaluation prior to January 29, 2010 and in excess of the 20 percent evaluation since January 29, 2010, for right upper extremity nerve impairment are not warranted. 

Left Upper Extremity

In light of the evidence of record, the Board finds that the Veteran's left upper extremity neurological impairment is comparable to mild, incomplete paralysis of the ulnar nerve.  EMG in February 2008 demonstrated ulnar motor neuropathy, axonal type, across left wrist and elbow and radiculopathy in C5 distribution on the right.  The Board notes that the ratings for ulnar nerve paralysis are identical to the ratings for median nerve paralysis for both mild and moderate incomplete paralysis.  

At no time during the appeal period was a disability evaluation higher than 10 percent warranted for the Veteran's left upper extremity.  As noted above, the Veteran is left handed; and as such, his left arm is considered the major extremity.  In addition, the Veteran's left arm neurological impairment has not been considered moderate.  

At the September 2007 VA examination, neurological examination demonstrated deep tendon reflexes of 1+ in the bilateral upper extremities; and sensation was normal to monofilament in upper extremities.    

In November 2007, the Veteran denied weakness of left upper extremity.  Neurologic examination demonstrated motor strength 5/5 throughout left upper extremity and deep tendon reflexes were 3+ biceps/triceps/brachioradialis bilaterally.

In January 2008, the Veteran reported that power in his left arm was weak since operation; however, physical examination demonstrated deep tendon reflexes 2+, power in left upper extremity within normal limits.  

In June 2008, Neurologic examination was essentially the same as in November 2007.  

In July 2008, physical examination demonstrated full power left upper extremity, deep tendon reflexes 2+, mildly decreased sensation in patchy distribution in left upper extremity. 

In October 2008, neurological examination demonstrated full power left upper extremity; sensation decreased at bilateral C6/C7/C8; and deep tendon reflexes were 2+ in left upper extremity.  

In May 2009, strength testing of the left upper extremity revealed shoulder flexion, elbow extension, and wrist flexion were 5/5.  

In January 2010, physical examination demonstrated deep tendon reflexes 2+ bilaterally in the biceps, brachiorads, triceps and power in the left upper extremity within normal limits.  Sensory examination was intact to light touch, vibration, temperature, and propioception of the upper and lower extremities bilaterally.  

In May 2010, motor examination demonstrated 5/5 strength in muscles of all extremities.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, and triceps.  Coordination examination showed that fine finger movements were intact bilaterally and rapid alternating movements were intact bilaterally, Vibration, temperature, and propioception of the upper extremities were intact bilaterally.

At the July 2010 VA examination, motor strength was 5/5 both bilaterally in the trapezius, deltoids, triceps, and biceps.  Deep tendon reflexes were 2+ bilaterally in the biceps, brachiorads, and triceps.  Impression was likely mild C5 radiculopathy and mild to moderate functional impairment during exertional activities.  

Here, the findings consist of clinical evidence of radiculopathy; however, the evidence shows no motor deficits.  Thus, manifestations expected for moderate nerve impairment are not present. 

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, evaluations in excess than the 10 percent evaluations for left upper extremity neurological impairment is not warranted. 

Lower Extremities

In light of the evidence of record, the Board finds that the Veteran's right and left lower extremity neurological impairments are comparable to mild, incomplete paralysis of the external popliteal nerve.  

At the September 2007 VA examination, the Veteran reported intermittent radiation of pain, numbness, and tingling into his right leg to his right foot.  Neurological examination demonstrated deep tendon reflexes of 2+ in the bilateral lower extremities and sensation was diminished to monofilament in L5/S1 distribution in the right lower extremity.  

VA treatment records indicate that in November 2007, the Veteran reported periodic shooting pain down and right lower extremity; and neurologic examination demonstrated no objective sensory loss in lower extremities.  

In January 2008, the Veteran reported a constant mild burning in lower back radiating down right leg off and on; straight leg raising test was negative.  

In July 2008, the Veteran reported right leg burning pain mostly on the lateral aspect; and physical examination demonstrated full power in lower extremities, deep tendon reflexes 2+, and mildly decreased sensation in patchy distribution.  The neurosurgery resident noted that MRI of the lumbar spine revealed a bulging disc causing foraminal stenosis left greater than right at L3-4 which did not explain mostly right-sided symptoms.  

A December 2008 EMG/NCV showed no electrodiagnostic evidence of lumbar radiculopathy in the legs.  

In January 2010, the Veteran presented with complaints of occasional shooting pain from the lumbar spine down to his right leg going to the right knee but denied numbness, weakness, and tingling.  Motor examination demonstrated 5/5 strength; deep tendon reflexes were 2+ bilaterally in the Achilles and 3+ bilaterally in the patellar; Babinski was down bilaterally; Hoffman's sign was absent;  heel to shin was normal; and sensory examination was intact to light touch, vibration, temperature, and propioception of the lower extremities bilaterally.  

In March 2010, the Veteran reported tingling and numbness radiating from his back down to the lateral aspect of the right lower extremity to the foot as well as a "hot spot" in the left calf and another "hot spot" which moved around in the right lower extremity.  Strength testing revealed hip flexion 4/5 on the right and 4+/5 on the left; knee extension 5/5; knee flexion bilaterally 4+/5; toe walk bilaterally 5/5; and heel walk bilaterally 4/5; and neurology testing demonstrated patella reflex bilaterally 3+, Achilles reflex bilaterally 2+, and diminished sensation to light touch in the L4, L5, S1, and S2 dermatomes of the right lower extremity.  

In May 2010, motor examination demonstrated 5/5 strength in muscles of all extremities; deep tendon reflexes 2+ bilaterally in the Achilles and 3+ bilaterally in the patellar; Babinski was down bilaterally; Hoffman's sign was absent; heel to shin was normal.  Sensory examination showed patchy decrease at left lower extremity lateral aspect of shin, and vibration, temperature, and propioception of the lower extremities were intact bilaterally.

Thus, an evaluation in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, the findings consist of clinical evidence of radiculopathy; however, except for slight muscle weakness in March 2010, the evidence shows no motor deficits.  Thus, manifestations expected for moderate nerve impairment are not present. 

Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, evaluations in excess than the 10 percent evaluations for right and left lower extremity neurological impairment are not warranted. 

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the none of the increased rating issues on appeal present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to spine disabilities and nerve impairment disabilities in the Rating Schedule focus on the symptomatology which describes the Veteran's current disability picture.  The Veteran has described neck and back pain with loss of motion as well as radicular pain, numbness, tingling and weakness in his upper and lower extremities.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine compression fracture prior to February 24, 2009 is denied.

Entitlement to an initial compensable evaluation for lumbar spine degenerative disc disease is denied.

Entitlement to an initial evaluation of 30 percent, but no more, prior to January 29, 2010, for right upper extremity neurological impairment is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent since January 29, 2010, for right upper extremity neurological impairment is denied.

Entitlement to an initial evaluation in excess of 10 percent for left upper extremity neurological impairment is denied.

Entitlement to an initial evaluation in excess of 10 percent for right lower extremity neurological impairment is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity neurological impairment is denied.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 10 percent for cervical spine compression fracture since February 24, 2009, as noted above, on February 24, 2009, the Veteran underwent bilateral C3/C4 laminectomies and right C3/C4, right C4/C5, and bilateral C5/6 foraminotomies.

The Veteran underwent VA examination on April 16, 2009 at which physical examination of the cervical spine demonstrated forward flexion from zero to 15 degrees, extension from zero to 40 degrees, left and right lateral flexion from zero to 20 degrees, and left and right lateral rotation from zero to 45 degrees.  The examiner, however, noted that the Veteran had not reached maximal improvement and suggested re-evaluation in 9 to 12 months.  

Less than a month later, on May 6, 2009, the Veteran's cervical spine disability appeared to have improved with flexion to 25 degrees, cervical lateral flexion bilaterally to 15 degrees, and cervical rotation right to 50 degrees and left to 35 degrees.  

The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of cervical spine compression fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected cervical spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his cervical spine compression fracture disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  The examiner should be asked to determine whether the Veteran's cervical spine exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


